 

 

 

 

 

 

CONSULTING AGREEMENT

BETWEEN

U.S. PREMIUM BEEF, LLC

AND

STEVEN D. HUNT

 

 

THIS CONSULTING AGREEMENT (this “Agreement”) dated as of January 28, 2013 (the
“Effective Date”), is made by and between U.S. Premium Beef, LLC, a Delaware
limited liability company (“USPB”), and Steven D. Hunt (“Hunt”).

WHEREAS, Steven D. Hunt (“Hunt”) is currently employed by USPB, as Chief
Executive Officer pursuant to the “CEO Employment Agreement Between U.S. Premium
Beef, LLC and Steven D. Hunt, Employment Years 2010-2015, Amended and Restated
Through 3rd Amendment, April 10, 2012” as of April 10, 2012 (the “Prior
Agreement”);

WHEREAS, to facilitate management transition, USPB desires to modify Hunt’s
responsibilities and terminate the employment arrangements in Prior Agreement
(it being understood that certain provisions of the Prior Agreement continue
after the termination of employment as CEO) but retain Hunt as a consultant as
provided in this Agreement; and

WHEREAS, Hunt is willing to enter into this Agreement and terminate the Prior
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.         TERM.  Subject to the terms and conditions herein, USPB will retain
Hunt to provide services from the Effective Date until 12 months after the
Effective Date, or a later date as the parties may mutually agree (the
“Expiration Date”) (the period from the Effective Date until the Expiration Date
being sometimes referred to as the “Term”).

2.          SERVICES. 

a.      Scope.  Hunt agrees to provide consulting services during normal
business hours as USPB may reasonably request from time to time at a chief
executive officer level of advice and consultation, which services shall be
focused on USPB, USPB’s operations as a company, USPB’s investment in and
contractual relationship with National Beef Packing Company, LLC, cattle
delivery to and grid pricing with National Beef Packing Company, LLC, and any
contractual issues arising from USPB’s sale of ownership interests in National
Beef Packing Company, LLC to Leucadia.  Hunt shall personally provide the
consultative services to fulfill all of Hunt’s obligations under this
Agreement.  No person other than Hunt will assume Hunt’s obligations under this
Agreement.

b.      Request For Services.  During the Term, Hunt shall provide consulting
services to USPB as reasonably requested by the Board of Directors or the CEO,
or CFO of USPB from time to time.

 

 

 

 

1

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

c.       Attendance At Board Meetings.  As part of the services under this
Agreement and at the request of USPB upon reasonable advance notice, Hunt will
attend and participate in meetings and actions of the Board of Directors or the
Board of Managers of National Beef Packing Company, LLC, (including telephonic
meetings and actions taken by written consent) and receive copies of all
materials distributed to the Board of Directors.  Notwithstanding the foregoing,
Hunt shall have no vote in any meeting, or consent action, nor will Hunt be
counted for purposes of determining whether a quorum is present.

3.         COMPENSATION.

a.       Consulting Fee.  Hunt shall be paid by USPB a consulting fee at the
annual rate of $500,000 for the 12-month period of the Term, except as provided
in Section 4(g).  The fee shall be paid in substantially equal monthly
installments on or before the last day of each monthly period with respect to
each period.

b.      Support.  During the Term, USPB shall, at its expense, cause to be
provided for Hunt’s use, a laptop with connection to the USPB network, day use
office facilities including computer and data services at USPB’s principal
business locations, and secretarial services.  Hunt shall have reasonable access
to USPB personnel as he may reasonably require in carrying out his obligations
and providing services under this Agreement.

c.       Business Expenses.  During the Term, Hunt shall also be reimbursed by
USPB for reasonable business expenses actually incurred or paid by him,
consistent with the policies of USPB, in rendering to USPB the services provided
for in this Agreement, upon presentation of expense statements or other
supporting information as USPB may reasonably require.  The expenses shall
include, without limitation, expenses for business travel requested by USPB. 

d.      Travel.  During the Term, USPB shall not request Hunt to travel other
than occasionally for business purposes.

4.         TERMINATION.

a.      USPB: Permanent Disability.  The retention of Hunt under this Agreement
may be terminated by USPB on at least thirty (30) days’ prior written notice if
the Board of Directors of USPB reasonably determines that Hunt has become
permanently disabled (as defined below).  The written notice shall provide
reasonable detail regarding the basis for the determination.  Hunt shall be
deemed to be “permanently disabled,” as used in this subsection, if Hunt has
been substantially unable to discharge his duties and obligations under this
Agreement with or without reasonable accommodation, by reason of illness,
accident or disability for a period of 60 days.

b.      USPB: Death.  The retention of Hunt under this Agreement shall be
automatically terminated on the date of Hunt’s death.

 

 

2

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

 

 

 

c.      USPB: For Cause.  USPB may terminate this Agreement for cause (as
defined below) by the vote of a majority of the full Board of Directors of USPB
following:  (i) notice to Hunt of not less than fifteen (15) days setting forth
in detail the nature of the cause; and (ii) a hearing before the Board of
Directors at which Hunt shall be entitled to representation by counsel.  USPB
shall have “cause” to terminate Hunt, as used in this subsection, only if Hunt
has:  (i) refused or failed, after reasonable written notice that the refusal or
failure would constitute a default under this Agreement, to carry out any
reasonable and material order of the Board of Directors given to Hunt in
writing; (ii) materially and willfully breached the terms of this Agreement;
(iii) demonstrated gross negligence or willful misconduct in the execution of
material assigned duties where the gross negligence or willful misconduct has
resulted, or would reasonably be expected to result, in material damage to USPB;
or (iv) been convicted of a felony (A) constituting fraud, embezzlement or other
illegal conduct related to its services or (B) which has otherwise resulted, or
would reasonably be expected to result, in material damage to USPB.  With
respect to clauses (ii) and (iii) of the previous sentence, USPB shall have
“cause” to terminate Hunt only if the damage referred to in the notice or
resulting from the action or inaction is not cured or avoided by Hunt within
thirty (30) days following the giving of the notice referred to above.

d.      USPB: Any Reason or No Reason.  In addition to the circumstances set
forth above in subsections (a), (b) and (c), USPB may terminate Hunt’s services
for any reason or no reason and with or without cause upon thirty (30) days’
prior written notice to Hunt.

e.       Hunt: Any Reason or No Reason.  Hunt may terminate this Agreement for
any reason or no reason upon thirty (30) days’ prior written notice to USPB.

f.       Hunt: Good Reason.  Hunt may terminate this Agreement at any time for
good reason (as hereinafter defined) upon written notice to USPB.  For purposes
of this subsection, “good reason” shall mean the occurrence of any of the
following (i) a reduction by USPB in Hunt’s basic compensation; or (ii) a
material and willful breach by USPB of any of its obligations to Hunt under this
Agreement.

g.       Compensation Through Termination and After Termination.  If this
Agreement is terminated pursuant to subsection (a), (b), (c) or (e) above, Hunt
shall be entitled to, and USPB’s obligation under this Agreement shall be
limited to the payment of the compensation accrued under Section 3(a) through
the date of termination.  If this Agreement is terminated pursuant to subsection
(d) or (f) above, Hunt shall be entitled to and USPB’s obligation shall be to
pay Hunt through the Expiration Date.

5.        COVENANT NOT TO COMPETE.  Hunt agrees that during the Term he will
comply with the noncompetition agreements and covenants not to compete with USPB
and National Beef Packing Company, LLC under the Prior Agreement.

 

3

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

6.        INDEMNIFICATION.  USPB agrees, to the fullest extent permitted by the
Delaware Limited Liability Company Act and other applicable law, to indemnify
Hunt against any and all claims, losses, damages or costs related in any way to
Hunt’s prior employment with USPB or to his service as an officer or member of
the Board or as a fiduciary or trustee of any benefit plan maintained by USPB or
any of its subsidiaries or to the consulting services under this Agreement. 
USPB will pay all attorney fees and other expenses relating in any way to this
indemnification agreement and shall advance any fees and other expenses at the
request of Hunt, and all payments under this Section will be fully grossed up
for any tax liabilities.  This indemnification agreement will continue and
survive following the termination of all of Hunt’s services, until the
expiration of all applicable statutes of limitation.  USPB will carry a
directors’ and officers’ liability insurance policy throughout the period during
which the foregoing indemnification agreement survives, with terms reasonably
acceptable to Hunt, but the right to indemnity under this Agreement shall not be
limited by, or to the coverage of, the insurance policy.  The foregoing rights
shall also not be exclusive of any other indemnification rights arising under
the USPB limited liability company agreement or other agreement or resolution or
other decision of the members or Board of Directors of USPB and shall inure to
the benefit of the heirs and legal representatives of Hunt.   Notwithstanding
the foregoing, any indemnification shall be limited to circumstances or events
where (a) either (i) Hunt, at the time of the action or inaction in question,
determined in good faith that his course of conduct was in, or not opposed to,
the best interests of USPB, or (ii) in the case of inaction by Hunt, the
inaction was not intended to be harmful or opposed to the best interest of USPB,
and (b) Hunt’s conduct did not constitute fraud or willful misconduct by Hunt.

7.        HUNT’S REPRESENTATION.  Hunt represents and warrants to USPB that
neither the execution nor delivery of this Agreement, nor the performance of
Hunt’s obligations under this Agreement will conflict with, or result in a
breach of, any term, condition, or provision of, or constitute a default under,
any obligation, contract, agreement, covenant or instrument to which Hunt is a
party or under which Hunt is bound, including without limitation, the breach by
Hunt of a fiduciary duty to any employer, during the Term.

8.        GOVERNING LAW.  This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive law (but not the conflict
of law principles) of the State of Missouri.

9.        COSTS OF ENFORCEMENT.  Subject to the provisions of Section 17, if
either party brings any legal action against the other to enforce its rights
under this Agreement, the prevailing party in the dispute shall be entitled to
recover from the other party all fees, costs and expenses of enforcing its
rights under this Agreement including, without limitation, the reasonable fees
and expenses of attorneys, accountants and expert witnesses, which shall
include, without limitation, all fees, costs and expenses of appeals.

10.      ENTIRE AGREEMENT.  This Agreement shall constitute the whole agreement
of the parties hereto in reference to any retention of Hunt by USPB and in
reference to any of the matters or things herein provided for or hereinabove
discussed or mentioned in reference to the employment, and all prior agreements,
promises, representations and understandings relative thereto are hereby
superseded.  Without limiting the generality of the foregoing, this Agreement
shall supersede and replace any and all existing employment agreements or
arrangements which Hunt may have with USPB, including, without limitation, the
Prior Agreement.

11.      ASSIGNABILITY.

a.       In the event that USPB shall merge or consolidate with any other
partnership, limited liability company, corporation, or business entity, or all
or substantially all of USPB’s business or assets shall be transferred in any
manner to any other partnership, limited liability company, corporation or
business entity, then this Agreement shall automatically be terminated unless
mutually agreed in writing.

b.      This Agreement is personal in nature and neither Hunt nor USPB shall,
without the written consent of the other, assign or transfer this Agreement or
any rights or obligations under this Agreement, except by operation of law or
pursuant to the terms of Section 11(a).

 

4

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

 

 

 

c.      Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than USPB and Hunt, any
right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition of this Agreement.

12.     AMENDMENTS; WAIVERS.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants of this
Agreement may be waived only by written instrument executed by USPB and Hunt or,
in the case of a waiver, by the party waiving compliance.  The failure of any
party at any time or times to require performance of any provisions of this
Agreement shall in no manner affect the right at a later time to enforce the
same.  No waiver by any party of the breach of any term or provision contained
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any breach, or a waiver of the breach of any other term or covenant
contained in this Agreement.

13.      NOTICE.  All notices, requests and other communications under this
Agreement shall be in writing and:  (i) if given by personal delivery, shall be
deemed to have been validly served, given or delivered upon actual delivery;
(ii) if sent by overnight courier service, shall be deemed to have been validly
served, given or delivered on the next business day after delivery to the
overnight courier service; (iii) if mailed, shall be deemed to have been validly
served, given or delivered three business days after deposit in the United
States mail, as registered or certified mail, with proper postage prepaid and,
in the case of (ii) or (iii) of this section, addressed to the party or parties
to be notified, at the following addresses (or other address(es) as a party may
designate for itself by like notice); and (iv) if sent by facsimile, shall be
deemed to have been validly served, given or delivered upon receipt of facsimile
confirmation;

If to USPB:

USPB

c/o U.S. Premium Beef, LLC

12200 North Ambassador Drive

Kansas City, Missouri 64163

Attention:  Chief Executive Officer

Fax:  (816) 713-8810

 

With a copy to:

Stoel Rives LLP

Suite 4200

33 South Sixth Street

Minneapolis, Minnesota 55402

Attention:  Mark J. Hanson

Fax:  (612) 373-8881

 

If to Hunt:

Steven D. Hunt

824 Kings Ridge

Liberty, MO  64068

 

 

 

5

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

 

 

 

14.       SEVERABILITY.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to the jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable the provision
in any other jurisdiction.

15.       SURVIVABILITY.  The rights and obligations of the parties to this
Agreement under Sections 3(a), 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19,
20, 21, 22 and all provisions of this Agreement necessary for the enforcement of
those rights and obligations, shall survive the termination of this Agreement.

16.       COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one Agreement.

17.       DISPUTE RESOLUTION.

a.      Mini-Trial.  To the fullest extent permitted by law, and subject to the
provisions of Section 4(c), the parties agree in the event of any alleged breach
this Agreement to submit the dispute for resolution by “mini-trial,” unless
either party believes that the procedure is inappropriate for the matter in
controversy.  The mini-trial shall be conducted in accordance with the Center
for Public Resources (CPR) Mini-Trial Agreement for Business Disputes before a
panel consisting of a person with full decision-making authority designated by
each party and a neutral advisor selected jointly by the parties.  Limited
discovery shall be permitted as agreed by the parties.  The mini-trial shall be
conducted in Kansas City, Missouri at an agreed time, place and date.  Arguments
may be presented by counsel or others as each party deems appropriate.  Each
party shall have no more than three hours (which may be extended by mutual
agreement) to present exhibits, testimonies, summaries of testimony and
argument.  No recording of the proceeding shall be permitted.  Hunt may have
present and consult with other advisors as deemed appropriate.  The proceeding
shall be confidential and, unless a mutually agreeable settlement is reached, no
portion of the proceeding shall be used for any purpose in any subsequent
proceeding.  If a mutually agreeable settlement is reached, the panel shall
prepare or cause to be prepared a written settlement agreement setting forth the
terms and conditions of the settlement which shall be executed by each party and
shall be enforceable by and binding upon each party.  In the event a mutually
agreeable settlement is not reached through use of the mini-trial proceeding,
either party may initiate arbitration as provided in subsection (b) below.  The
neutral advisor shall be disqualified as a witness, consultant or expert in any
subsequent proceeding.

 

6

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

b.      Arbitration.  Subject to the provisions of Section 4(c), in the event
either party has determined that the mini-trial procedure is not appropriate or
if no mutually agreeable settlement is reached through use of the mini-trial
procedure, the dispute shall be resolved by binding arbitration in Kansas City,
Missouri in accordance with the rules of the Uniform Arbitration Act.  The
arbitration shall be initiated by either party by notifying the other party in
the same manner as a summons or by registered mail return receipt requested and
requesting a panel of five arbitrators from the American Arbitration
Association.  Alternate strikes shall be made to the panel commencing with the
party requesting the arbitration until one name remains.  The individual shall
be the arbitrator for the controversy.  The party requesting the arbitration
shall notify the arbitrator in the same manner as a summons or by registered
mail return receipt requested who shall hold a hearing(s) within sixty (60) days
of the notice.  To the fullest extent permitted by law, reasonable discovery,
including depositions, shall be permitted.  Discovery issues shall be decided by
the arbitrator.  Post-hearing briefs shall be permitted.  The arbitrator shall
render a decision within twenty (20) days after the conclusion of the
hearing(s).  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction of the matter.  All fees for the arbitration
will be divided equally among the participating parties.

18.       CONFIDENTIALITY.

a.       Maintain Certain Information Confidential.  Hunt acknowledges that it
will obtain certain confidential information and trade secrets (“Confidential
Information”) about USPB during its engagement, that this information was
obtained by USPB at great expense and the information is zealously guarded by
USPB from unauthorized disclosure.  In recognition of the foregoing, Hunt will
not at any time during his engagement or following termination for any reason,
disclose, use or make otherwise available to any third party any Confidential
Information relating to USPB’s business, including, but not limited to:  its
products, business methods and techniques; trade secrets, data, specifications,
developments, and research activity; marketing and sales strategies, information
and techniques; long and short term plans; business policies; current and
prospective customer lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of USPB, except for disclosure necessary in the course of Hunt’s
duties.  Confidential Information shall not include information that (i) at the
time of disclosure or thereafter is (x) in the public domain or becomes
generally known to the public through no fault of Hunt or (y) not treated as
confidential by USPB; (ii) was available to Hunt on a non-confidential basis
from a source other than USPB, provided that the source was not known by Hunt to
be bound by a confidentiality agreement with USPB; (iii) is known to Hunt prior
to receipt from USPB (or any predecessor of USPB); or (iv) Hunt is legally
compelled to disclose.  This confidentiality provision is intended by the
parties to be enforceable regardless of whether the protected information
legally constitutes “trade secrets.”

b.      Return of Information.  Hunt agrees that, upon termination of its
engagement with USPB whether voluntary or involuntary, it will promptly deliver
to USPB (and will not keep in its possession or deliver to anyone other than
USPB) all Confidential Information in its possession, including, without
limitation, all records, data, notes, reports, proposals, lists, correspondence,
business plans, and other documents or property pertaining to the Confidential
Information and all reproductions and extracts of the Confidential Information. 
Hunt acknowledges and agrees that all the materials are the sole property of
USPB and that it will certify to USPB at the time of termination that it has
complied with this obligation.

19.       OFFSET.  USPB shall not offset any amounts owing on the compensation
to Hunt, absent a final judicial determination of a monetary damage award
payable by Hunt to USPB.

20.       INDEPENDENT CONTRACTOR.  Hunt’s services under this Agreement shall be
performed as an independent contractor and not as an employee of USPB. 
Consequently, USPB will not withhold Social Security taxes, Medicare taxes,
federal income taxes, or state or local taxes of any kind from any amounts paid
Hunt under this Agreement and Hunt will not be eligible for any employee
benefits under this Agreement.  Hunt shall have the sole responsibility for
payment of all taxes relating to or resulting from the amounts paid under this
Agreement. 

21.       COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE.

a.          The parties intend that the payments and benefits under this
Agreement shall comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, the Agreement
shall be interpreted and administered in conformity with the intent to the
maximum extent permitted.

 

7

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

 

b.         A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless the
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any provision of the Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Code Section 409A.

c.         Unless the Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
compensation is to be paid for a specified continuing period of time beyond the
date of Hunt’s separation from service in accordance with USPB’s payroll
practices (or other similar term), the payments of the compensation shall be
made on a monthly basis.

d.         Notwithstanding any other payment schedule provided in the Agreement
to the contrary, if Hunt is identified on the date of his separation from
service as a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then the following shall apply:

(i)       With regard to any payment that constitutes nonqualified deferred
compensation subject to Code Section 409A and payable on account of a
“separation from service,” the payment shall be made on the date which is the
earlier of (A) the expiration of the six month period measured from the date of
Hunt’s “separation from service” and (B) the date of Hunt’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this paragraph (whether they
would have otherwise been payable in a single sum or in installments in the
absence of the delay) shall be paid to Hunt in a lump sum, and all remaining
payments due under the Agreement shall be paid or provided in accordance with
the normal payment dates specified for them therein.

(ii)      To the extent that any benefits to be provided during the Delay Period
constitute nonqualified deferred compensation subject to Code Section 409A and
are provided on account of a “separation from service,” Hunt shall pay the cost
of the benefits during the Delay Period, and USPB shall reimburse Hunt for that
portion of the costs that would otherwise have been paid by USPB during the
Delay Period upon expiration of the Delay Period, and any remaining benefits
shall be reimbursed or provided by USPB in accordance with the procedures
specified therein.

e.          For all expenses, in-kind benefits, or other reimbursements under
the Agreement that constitute nonqualified deferred compensation subject to Code
Section 409A, each of the following shall apply:

(i)       All expenses or other reimbursements shall be made on or prior to the
last day of the taxable year following the taxable year in which the expenses
were incurred by Hunt,

 

8

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 


USPB/STEVEN D. HUNT CONSULTING AGREEMENT

 

 

 

(ii)      Any right to reimbursement or in kind benefits shall not be subject to
liquidation or exchange for another benefit, and

(iii)     No reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

f.          Notwithstanding any other provision of the Agreement to the
contrary, in no event shall any payment under the Agreement that constitutes
nonqualified deferred compensation subject to Code Section 409A be subject to
offset unless otherwise permitted by Code Section 409A.

22.      Prior Employment Agreement.  Hunt’s employment under Prior Agreement
shall be terminated as of the Effective Date of this Agreement, but all of the
provisions of the Prior Agreement other than employment shall remain in full
force and effect as provided in the Prior Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

“Hunt”

Steven D. Hunt

 

      /s/ Steven D. Hunt     

 

 

“USPB”

U.S. Premium Beef, LLC

 

By:      /s/ Mark R. Gardiner  

Its: Chairman                         

 

 

 

 

 

 

 

 

9

EXECUTION COPY

   

NOVEMBER 19, 2012

 

--------------------------------------------------------------------------------

 